Citation Nr: 1339821	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-35 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating (evaluation) in excess of 60 percent for lumbar spine spondylosis with osteophytes (low back disability) and associated neurological disorders.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from 1956 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Columbia, South Carolina, which, in pertinent part, denied a rating in excess a 60 percent rating for lumbar spine spondylosis with osteophytes.  This appeal was processed using the Virtual VA system and Veterans Benefits Management System of paperless claims processing.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 Board hearing in Washington, D.C.  A transcript of the hearing has been associated with the file.

The Board remanded this case in July 2013.  The Board also remanded the issue of service connection for erectile dysfunction.  The Appeals Management Center (AMC) granted service connection for this disability in a September 2013 rating decision.  The Veteran has not disagreed with disability rating or effective date assigned; therefore, the issue has been resolved, and is not in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Only the increased rating for low back disability issue returns now for appellate consideration.  

The Veteran submitted several statements and packages of treatment records in October 2013.  Most of the treatment records are duplicates of VA treatment records that were of record prior to a September 2013 supplemental statement of the case.  The new treatment records pertain to physical therapy for cervical spine arthritis, which is not before the Board.  The Veteran has also obtained MRI images of his spine.  As the Veteran has undergone numerous imaging studies that have been interpreted by medical experts, as discussed at length below, the images submitted are cumulative of the record considered by the RO.  The Veteran's statements did not contain new evidence pertaining to this appeal.  As such, the file need not be returned to the RO for initial consideration.  See 38 C.F.R. § 20.1304(c) (2013).

The Veteran filed an October 2013 statement to the effect that VA had not addressed service connection for arthritis in the neck, shoulders, hips, knees, and ankles.  Service connection for a cervical spine disability has been denied, but the Veteran did not initiate an appeal of that claim.  The issues of service connection for arthritis of the shoulders, hips, knees and ankles and a petition to reopen service connection for a cervical spine disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service-connected lumbar spine spondylosis with osteophytes has not been manifested by symptoms approximating unfavorable ankylosis of the thoracolumbar spine, even when considering painful motion. 

2.  The neurological abnormalities associated with the low back disability more nearly approximate "mild" incomplete paralysis of either sciatic nerve during the rating period on appeal.  

3.  The schedular ratings criteria are adequate to rate the service-connected lumbar spine spondylosis with osteophytes and the associated neurological disability.


CONCLUSIONS OF LAW

1.  For the entire rating period, the lumbar spine spondylosis with osteophytes has more nearly approximated the criteria for a 40 percent rating for favorable ankylosis of the thoracolumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5235-5243 (2013). 

2.  For the entire rating period, the associated neurological abnormalities of the left and right lower extremity have more nearly approximated the criteria for a 10 percent rating for mild incomplete paralysis of each lower extremity.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.a, Diagnostic Codes 4.120-4.124a, Diagnostic Code (DC) 8520 (2013).

3.  As the lumbar spine spondylosis with osteophytes and associated neurological abnormalities combine to only 50 percent, the criteria for a rating greater than 60 percent for are not met for any period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.25 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased rating.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  In a claim for increase, generic notice of the type of evidence needed to substantiate the claim is required, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A March 2008 letter fully satisfied the duty to notify provisions, including notice of the degree of disability, prior to initial adjudication of the Veteran's claim in May 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

During the April 2013 Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony, and inquired as to the extent and severity of the service-connected spine disabilities, how they caused impairment, and specific symptoms of disability.  The Veteran reported during the hearing that he sought treatment through VA.  In addition, the Veteran's testimony contains descriptions of the degree of movement in his spine, limitations of motion due to pain, and the low back disability's impact on his activities of daily living.  Following the hearing, the Veteran's most recent VA treatment records were associated with the claims file on remand.  For these reasons, the Board finds that there is no indication there is any evidence regarding the low back disability that was overlooked or missing in this case that would require the hearing officer to notify the Veteran of the need to obtain such missing or overlooked evidence or that there was a reasonable possibility such evidence could substantiate the claim; thus, the duties under 38 C.F.R. § 3.103 (2013) that did arise were fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the appeal.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.326(a).  

The RO provided the Veteran appropriate VA examinations in March 2008, May 2009, and September 2013.  The Board notes that two examinations were provided in September 2013.  The first, occurring on September 17, was not adequate for ratings purposes for containing contradictory and unsupported conclusions, as is discussed at length in the analysis below.  The second, occurring on September 20, is adequate for ratings purposes.  The Veteran has not reported receiving any recent treatment specifically for the back and associated neurological disabilities (other than at VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is objective evidence indicating that there has been no material change in the severity of the Veteran's service-connected disorder since he was last examined.  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The September 20, 2013 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

The Veteran has claimed that VA's development of his claim has been inadequate on many occasions.  The Veteran objected in his August 2009 VA Form 9 to these VA examinations on the grounds that the examiner did not evaluate his lower back or hips.  In fact, the March 2008 and May 2009 VA examination reports reflect that the examiner did in fact evaluate the lower back, as will be discussed below.  The Veteran is not service connection for any hip disorder.  

Similarly, the Veteran objected to a September 2013 VA examination in a statement received by VA in October 2013.  He claimed that the doctors who examined him were "unfair" to him.  His complaints regarded his neck, lower back, both hips, both knees, both shoulders, and his left wrist.  The Board emphasizes that the Veteran is not and has never been in receipt of service connection for neck, hip, knee, shoulder, or left wrist disorders.  Failure to evaluate those joints is not relevant to this appeal.  

The Veteran has made repeated statements regarding the presence of arthritis in his neck.  The May 2008 rating decision on appeal denied service connection for arthritis of the cervical spine.  The Veteran did not disagree or present additional evidence as to that issue after notice of the May 2008 rating decision.  The denial is final.  The Board cannot rely on symptoms and manifestations of arthritis of the cervical spine in rating the service-connected lumbar spine disability.  The Veteran also reported that he had problems walking using a cane, that he used metal braces on both knees, that he had trouble sleeping at night, which are all discussed at length in the VA treatment records and examination reports.  The examination reports in this case are adequate for ratings purposes because they consider the Veteran's prior medical history in conjunction with the VA treatment records and provide examinations and findings in sufficient detail to inform the Board's decision fully.  See D'Aries v. Peake, 22 Vet. App. 91, 104 (2008).  

The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this issue in July 2013.  The Veteran's VA treatment records from June 2009 to June 2013 were associated with the record.  A pair of VA examinations was provided in September 2013.  As discussed above, the second examination was adequate for ratings purposes.  The Board finds that the AMC complied substantially with July 2013 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

Disability Rating Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's low back disability was originally rated as 60 percent disabling under DC 5010-5293, which indicates a rating for traumatic arthritis using the criteria for intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a (1999).  Under the prior version of DC 5293, both orthopedic and neurological complications of IVDS were assigned a single rating.  Following the original rating, the ratings schedule pertaining to spinal disabilities was revised in 2002 and 2003.  The Veteran filed the instant claim in January 2008.  Although the RO continued to use DC 5010-5293 on the rating sheet through the course of this appeal, the Board will apply the current version of the regulations.  

Under the current regulations, a maximum rating of 60 percent may be assigned under the alternative ratings formula for IVDS based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  The Veteran is already in receipt of this maximum, 60 percent rating (since 1998, under now discontinued Diagnostic Code 5293).  

Disabilities of the spine, excepting IVDS, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5235-5243.  As pertinent to the thoracolumbar spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Id., at Note (2).

"Ankylosis" is defined for VA compensation purposes as fixation of a spinal segment, whether in neutral position (zero degrees) or in flexion or extension.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (5) (defining favorable and unfavorable ankylosis).  Unfavorable ankylosis exists where the ankylosis results in difficulty walking because of limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea, dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Id., at Note (1).  When rating neurological conditions, disability in the field is ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  Given the facts of this case, evaluation of mental function is not applicable.  Regulations provide that ratings are to be assigned based the relative impairment of motor function, trophic changes, or sensory disturbance.  38 C.F.R. § 4.120.  Ratings for neuritis also anticipate loss of reflexes.  38 C.F.R. § 4.123.  Neuritis and neuralgia may also be characterized by constant pain.  38 C.F.R. §§ 4.123, 4.124.  Accordingly, the Board evaluates peripheral neurological disabilities through five areas of impairment: motor function, trophic changes, sensory disturbance, reflex loss, and pain.  

As will be explained below, the September 2013 VA examination report indicates that the sciatic nerve roots are involved bilaterally.  In evaluating the Veteran's lower extremities, the Board will apply the criteria of DC 8520, which rates sciatic nerve paralysis.  See 38 C.F.R. § 4.124a.  Ratings are warranted for incomplete paralysis of the sciatic nerve whether mild (10 percent evaluation), moderate (20 percent), moderately severe (40 percent), or severe with marked muscular atrophy (60 percent).  Id.  An 80 percent evaluation requires complete paralysis of the sciatic nerve.  Id.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.  Neuritis and neuralgia of the sciatic nerve are rated under DCs 8620 and 8720, using the same criteria.  Id.  

For ratings under DC 5010, the criteria of DC 5003 are applied.  A rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in order to evaluate the existence of any functional loss due to pain, or any weakened movement, excess fatigability, incoordination, or pain on movement of the veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is required to consider the effect of the veteran's pain when making a rating determination, and has done so in this case, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Factual Background

In the course of this claim, the Veteran has submitted numerous statements regarding his spinal disability.  In a March 2008 statement, which reflects the same contentions made elsewhere, the Veteran reported that he had trouble walking, sitting, moving around, taking baths and putting on his socks and shoes.  He reported approximately ten injections for his back without relief at the Richmond, Virginia, VA Medical Center (MC).  He also completed an authorized release form indicating that he had sought treatment at the Richmond VAMC from 1999 to 2002 and from the Beckley, West Virginia, VAMC from 1998 to 2008.  The Veteran has submitted multiple copies of VA treatment records showing injections performed at the Richmond VAMC in 2000 and 2001.  

The Veteran has submitted multiple copies of a September 2006 spinal MRI report.  The MRI revealed degenerative disk disease and spinal cord compression in the cervical spine, which is not part of the service-connected disability under consideration.  The MRI showed multilevel degenerative change in the lumbar disks at all levels.  Spinal cord compression was not mentioned for the lumbar spine.  

In March 2008, the Veteran reported daily low back pain radiating down his left leg to his knee.  The Veteran reported that he estimated he could walk a maximum of two to three city blocks on level ground.  He denied part back surgery.  He reported eliminating all physical activity and experienced difficulty with bathing and personal care.  He thought that his problem was constant and did not suffer flare-ups.  He wore a back brace with little or no benefit.  On physical examination, the Veteran was in mild distress at rest.  He experienced a severe degree of motion pain getting on and off the examination table, requiring assistance to sit up.  The Veteran could flex his back to 40 degrees, laterally flex to 10 degrees bilaterally, and extend and bilaterally rotate to 5 degrees.  All ranges of motion appeared painful but were not additionally limited following repetitions.  The Veteran held his lumbar spine in approximately 20 degrees of flexion.  He was tender over the midlumbar area.  Straight leg raises were to 30 degrees and accompanied by low back pain.  Motor strength appeared diminished at both knees, but the sensory examination was normal.  Knee jerks (reflexes) were 2+ but ankle jerks were absent.  His gait was slow and broad based.  He had to brace himself walking around the room.  He could not stand on his tiptoes or walk on his heels.  

The Veteran underwent another VA examination in May 2009.  The Veteran claimed to have increasing frequency, duration and intensity of flare-up pain with increase of radiating pain to his lower extremities.  The Veteran reported being able to walk a few yards before flare-ups occurred.  He reported that flare-ups occurred daily, were severe, and lasted all day.  He used a back brace, handrails, and orthopedic pillows with poor response.  On range of motion testing, the Veteran had flexion with pain from 0 to 40 degrees, extension with pain from 0 to 20 degrees, lateral flexion right and left with pain from 0 to 18 degrees, and bilateral rotation with pain from 0 to 18 degrees.  There was no additional limitation following repetitive use.  The lumbar spine was positive for mild paravertebral muscle spasm and tenderness.  Straight leg raises were positive for both legs.  Motor strength was 5/5 with adequate bulk and tone.  Deep tendon reflexes were diminished 1+ bilaterally at the patella and Achilles.  Sensation was diminished in a stocking pattern in both feet.  The gait was antalgic.  

A May 2009 spine x-ray examination demonstrated retrolisthesis of L3 on L4 a loss of disk height all levels with osteophytes present at all levels.  Thoracic spine x-rays demonstrated findings suggestive of ankylosing spondylitis or DISH (diffuse idiopathic skeletal hypertrophy).  Disk spaces were relatively preserved and alignment was satisfactory.  The Board emphasizes that the Veteran is service-connected for a lumbar, not thoracic, spine disability.

The Veteran was provided with a June 2009 VA examination to evaluate neurological abnormalities associated with the lumbar spine disability.  The Veteran reports that he has back pain and that the back pain radiates into both hips and down the sides of both legs.  He reports that activity enhances his back pain and as a result he currently does not engage in any physical exercise and limits his walking.  Motor system demonstrates a normal muscle mass, tone, and strength.  Station is normal but he does tend to flex forward at the hips.  The Veteran's gait was slow and deliberate but balance was normal.  Primary sensation was intact for monofilament light touch and vibratory sense.  Tendon reflexes were absent at the ankles and 2+ at the knees.  

A June 2009 addendum to the neurological examination report contains an opinion report stating that the examiner reviewed the September 2006 MRI results.  The examiner noted that the MRI was not used to establish the presence of radiculopathy which is a clinical diagnosis.  The examiner also noted that the Veteran's absent ankle jerks were consistent with advanced spinal osteoarthritis and were not in themselves representative of radiculopathies.  

The Veteran went through physical medicine rehabilitation from January to December 2009.  An October 2009 note indicates that he had no reflexes in the lower extremities and radicular symptoms into his left lower extremity with numbness at the knee when sitting and sharp pain when standing.  His primary complaint was pain.  Objectively, the Veteran's range of lumbar motion was 75% limited, muscle strength was 4+/5 in both lower extremities and lower extremity ranges of motion were within functional limits (WFL).  A November 2009 note indicates that the Veteran had been using a TENS unit daily with good results.  He had left his cane in his car, but stated he usually used it when out walking in the community.  At discharge in December 2009, the Veteran reported to the clinic with a stiff/guarded gait.  He had been using a TENS unit frequently for low back pain management.  He reported minimal compliance with the exercise program.  Objectively, the Veteran's range of lumbar motion was 75% limited, muscle strength was 4+/5 in both lower extremities and lower extremity ranges of motion were WFL.  

A February 2011 VA orthopedic surgery consultation note indicates that the Veteran was evaluated by x-ray (film).  The doctor indicated that the Veteran's lumbar spine had syndesmophytes at every level and fusion of vertebrae.  

In April 2011 and January 2012, the Veteran complained of insomnia because he had difficulty going back to sleep if he awoke with back pain.  At a January 2012 physical therapy consultation, the Veteran complained of constant pain and swelling in his knees.  He walked without assistive devices at that time but had an antalgic gait.  His muscle strength was 4/5 at that time.  Following physical therapy, a March 2012 note states that the Veteran's muscle strength improved to 5/5 except the hip flexors which remained 4/5.  His gait was acceptable, though he walked with a came.

March and April 2012 VA prosthetic service notes indicate that the Veteran was issued knee unloader braces due to bilateral knee osteoarthritis.  

The Veteran reported to the emergency room in October 2012 complaining of pain in his hips that hurt so bad he could not sleep.  The Veteran bears a separate diagnosis of arthritis of the hips which is not service connected.

The Veteran was seen for occupational therapy in November 2012.  He walked with a cane.  He reported difficulty bending to don/doff socks and shoes secondary to back pain.  He had increased effort moving from sitting to standing.  The therapist recommended certain bathing equipment but the Veteran refused it, asking for a walk-in tub.  The Veteran was issued a sock aid and a long shoe horn.

The Veteran engaged in physical therapy for his lumbar spine in 2012.  An October 2012 note indicates that the Veteran was provided a low back evaluation.  He reported four to five falls a year secondary to back pain.  He had two metal knee braces.  His lumbar range of active motion was flexion to 25% and no extension or sidebending.  On motor testing, he had 3+/5 in all tested groups.  Sensation was grossly intact to light touch, but he reported that he lost sensation in the left side with standing more than 10 minutes.  Deep tendon reflexes were 1+ in both lower extremities.  A November 2012 note indicates that he participated in therapy but an assessment of his functioning was not provided.  A December 2012 note indicates that the Veteran reported that his symptoms were aggravated by exercises without improvement in pain or function.  He had 25% of flexion and 0% of other planes.  He was unable to tolerate other special testing.  Therapy was discontinued.  

A February 2013 telephone encounter note indicates that the Veteran had ankylosis spondylitis, but his complaints on the call were related to his neck and left elbow.

A March 2013 physical therapy consult note states that the Veteran was seen for cervical spine and left shoulder complaints.  The Veteran was incidentally noted to have chronic low back and bilateral lower extremity pain.  He had antalgic bilateral lower extremities but significant gait changes were not found.  His balance was fair.  

A May 2013 VA emergency department non-urgent note that the Veteran was seen with a left eye irritation that had begun the previous Friday.  He stated that the irritation started after working in his yard.  On physical examination, there was no limitation of active range of joint motion or loss of strength in the extremities.  The Veteran's gait was normal without use of a device to aid in ambulation.  

A VA examination was performed on September 17, 2013.  The examiner indicated that the Veteran had constant pain, moderate in degree, in both lower extremities.  The examiner indicated that the Veteran did not have numbness in the right lower extremity, but did have severe numbness in the left lower extremity.  Again, muscle strength testing was 4/5 in all tested groups.  The Veteran did not have muscle atrophy.  The Veteran had 1+ reflexes at the knee and ankle levels bilaterally.  On sensory examination, the Veteran had normal sensation to light touch in all areas.  The Veteran did not have trophic changes attributable to peripheral neuropathy.  The Veteran's gait was antalgic, but the gait disturbance was attributed to degenerative joint disease of the hips and knees.  The examiner indicated that the Veteran had mild incomplete paralysis of the sciatic nerves bilaterally.  In the remarks section, the examiner stated that the Veteran had dysesthesias to the lower extremities, severe unfavorable ankylosis of the lumbar spine, and moderate to severe radiculopathy of both lower extremities.

At a second September 2013 VA examination, the Veteran had forward flexion to 50 degrees, with objective evidence of painful motion beginning at 50 degrees.  He had extension, bilateral flexion and bilateral rotation to 10 degrees with painful motion beginning at 10 degrees.  The ranges of motion and beginning points of painful motion did not change on repetitive testing.  The Veteran had 4/5 muscle strength throughout the lower extremities.  There was no atrophy.  The Veteran had 1+ reflexes at the knee and ankle levels bilaterally.  On sensory examination, the Veteran had normal sensation to light touch in the upper anterior thigh, thigh/knee, lower leg/ankle distributions.  He had decreased sensation in the feet/toes bilaterally.  He was unable to perform straight leg testing.  He had constant pain, moderate in degree, in both lower extremities, with mild intermittent pain.  He had mild numbness in the right lower extremity and moderate numbness in the left lower extremity.  The examiner indicated that the Veteran had mild radiculopathy bilaterally.

Rating for Low Back and Separate Neurological Disabilities

After a review of all the evidence, lay and medical, and with considerations of additional limitation of motion due to pain, the Board finds that for the rating period the Veteran's service-connected lumbar spine disability has been manifested by symptoms analogous to favorable ankylosis of the lumbar spine, but has not more nearly approximated unfavorable ankylosis of the thoracolumbar or entire spine.  Because service connection was denied for cervical spine arthritis in the May 2008 rating decision on appeal, the complaints related to the neck, shoulders, hips, knees, and ankles are beyond the scope of the service-connected back and associated neurological disabilities rated in this decision. 

The Board finds that the evidence is in equipoise on the question of whether the Veteran has favorable ankylosis of the lumbar spine.  VA examination reports from March 2008, May 2009, and September 2013 do not state that the Veteran has ankylosis.  On the contrary, the Veteran has retained movement in all findings.  In other words, the lumbar spine was not fixed in a single position.  The weight of the imaging results also is against a finding of ankylosis.  There is one x-ray study that was interpreted to show ankylosis, a February 2011 VA orthopedic surgery consultation note.  The Veteran has had numerous imaging tests performed, including in September 2006, May 2009, and October 2012, which were not interpreted to show fusion of vertebrae.  

The February 2013 telephone encounter note refers to the Veteran's neck.  This is a different spinal segment, such that ankylosis of the cervical spine is different than ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (5).

The evidence that weighs in favor of a finding of favorable ankylosis of the thoracolumbar spine includes a September 17, 2013 VA examination report that states that the Veteran had severe unfavorable ankylosis of the lumbar spine.  The Board notes that this VA examination was a neurological evaluation and the spine was not directly examined.  Moreover, the examination report contradicts itself.  The examiner concluded first that the Veteran's neurological impairment level was mild bilaterally, then, without explanation, that the impairment was moderate to severe bilaterally.  The Board cannot assign probative weight to an examination report that does not include relevant physical findings and contradicts itself.  The VA examination provided on September 20, 2013 describes retained movement.  

The only radiographic interpretation to report ankylosis of the lumbar spine is not confirmed by other interpretations dated either before or after.  The September 2013 VA examination report that states that he has ankylosis did not include a spinal examination.  The Veteran has retained mobility in his lumbar spine on every occasion in which movement was tested.  The Veteran's spine is not fixed in neutral position, flexion, or extension; therefore, the Veteran does not have ankylosis for compensation purposes.  

When considering the effects of painful motion, and resolving reasonable doubt in the Veteran's favor on this rating question, the Board finds that the Veteran has had limitation of motion most analogous to favorable ankylosis.  The Veteran's lumbar spine range of motion was tested during three VA examinations.  In March 2008, the Veteran could flex his back to 40 degrees, laterally flex to 10 degrees bilaterally, and extend and bilaterally rotate to 5 degrees.  All ranges of motion appeared painful but were not additionally limited following repetitions.  The Veteran held his lumbar spine in approximately 20 degrees of flexion.  In May 2009, the Veteran had flexion with pain from 0 to 40 degrees, extension with pain from 0 to 20 degrees, lateral flexion right and left with pain from 0 to 18 degrees, and bilateral rotation with pain from 0 to 18 degrees.  There was no additional limitation following repetitive use.  Degrees are to be rounded to the nearest multiple of 5 for application of the General Ratings Formula.  38 C.F.R. § 4.71a, 5235-5243, Note (4).  In September 2013, the Veteran had forward flexion to 50 degrees, with objective evidence of painful motion beginning at 50 degrees.  He had extension, bilateral flexion and bilateral rotation to 10 degrees with painful motion beginning at 10 degrees.  The ranges of motion and beginning points of painful motion did not change on repetitive testing.  

The Veteran's lumbar spine range of motion was tested during various physical therapy sessions in 2009, 2010, and 2012.  These ranges were not measured with a goniometer, instead they were expressed as percentages of normal motion.  The Board notes that the entries do not indicate what, if any, measurement devices were used.  As these ranges were not reported in degrees and not measured by goniometer, they are not adequate for ratings purposes.  38 C.F.R. § 4.71a, 

The Veteran's ranges of lumbar motion exceed the minimum for a 40 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but do not exceed the greater than 60 degree minimum for a 20 percent rating.  The Veteran had complaints of pain throughout every direction of movement consistently, to the point of requiring assistance to sit up on the examination table in March 2008.  Painful motion is considered limited motion at the point that the pain actually sets in.  VAOPGCPREC 9-98.  The Veteran has reported constant pain on a daily basis which interferes with movement or rest.  The Veteran's physical therapy records establish that he has repeated instances of atrophy on disuse due to pain.  His gait has been antalgic on numerous occasions.  He has begun using a cane for all walking.  The Veteran's symptoms are not analogous to unfavorable ankylosis because the Veteran does not have limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms, dyspnea, dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching as a result of his lumbar spine spondylosis with osteophytes.  On review of the whole record, the Board finds that the Veteran's limitation of motion due to pain is most analogous to favorable ankylosis.  The Board concludes that the next higher rating, a 40 percent rating for favorable ankylosis is warranted under 38 C.F.R. §§ 4.40, 4.45.  DeLuca, 8 Vet. App. at 207.  As the assignment of a 40 percent rating due to limitation of motion is compensable, a rating under DC 5010 is not warranted.  

Having established that a 40 percent rating is warranted under the General Ratings Formula for Diseases and Injuries of the Spine, the Board turns to consider the appropriate, separate rating for objective neurological abnormalities associated with the service-connected low back disability.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).  For the reasons that follow, the Board finds that the preponderance of the evidence shows that the Veteran's objective neurological abnormalities, which are manifestations of the service-connected lumbar spine spondylosis with osteophytes, are analogous to "mild" incomplete paralysis of the sciatic nerves throughout the period on appeal; therefore, the Board concludes that separate 10 percent ratings, but no higher, are warranted for neurological abnormalities of both lower extremities.  

The Board evaluates peripheral neurological disabilities through five areas of impairment: motor function, trophic changes, sensory disturbance, reflex loss, and pain.  See 38 C.F.R. §§ 4.120, 4.123, 4.124.  The Board finds first that the Veteran has "moderate" motor impairment resulting from objective neurological abnormalities associated with lumbar spine spondylosis with osteophytes.  The Veteran had diminished motor strength in March 2008, during physical therapy in 2009, January and October 2012, and at both September 2013 VA examinations.  He had normal motor strength at May and June 2009 VA examinations and following physical therapy in March 2012 except for the hip flexors.  The Veteran has had persistent changes in his gait, being slow, broad based, or antalgic, throughout the period on appeal.  He has used assistive devices throughout the period on appeal as well, either bracing himself in March 2008, or using a cane in 2009, 2012, and 2013.  The knee braces were provided specifically for the Veteran's knee arthritis and are not a necessary adaptation for the service-connected disability.  

There is no evidence, either lay or medical, of organic or trophic changes of either leg.  On the contrary, there are specific entries indicating that the Veteran had normal mass and bulk in March 2008 and May 2009.  Both September 2013 VA examination reports indicate that there were no trophic changes at that time.  The Board finds that the Veteran does not have trophic changes as an objective neurological abnormality associated with the service-connected lumbar spine with spondylosis with osteophytes.

The evidence demonstrates that the Veteran has objective sensory disturbance in both lower extremities at times.  Sensory examinations were normal in March 2008, June 2009, and October 2012.  The Veteran had diminished sensation in a stocking pattern bilaterally in May 2009.  He had left leg numbness at the knee in October 2009.  He also reported losing left leg sensation with standing more than ten minutes in October 2012.  The first September 2013 VA examination report contradicts itself finding that sensation was normal on examination, but also that the Veteran had left leg numbness.  The Veteran had decreased sensation to the bilateral feet and toes, but otherwise normal sensation, at the second September 2013 VA examination.  Throughout the appeal, the Veteran's gait has been slow, broad based, or antalgic, regardless of the sensory function findings.  Given the intermittent nature of the sensory impairment, the Board finds that the sensory findings are analogous to "mild" incomplete paralysis of the sciatic nerve.

The Veteran does not have functional impairment due to reflex impairment of the lower extremities.  Deep tendon reflexes have not been normal at any time during the period on appeal.  His reflexes were 2+ (normal) at the knee while absent at the ankle in March 2008 and June 2009, but both knee and ankle reflexes were 1+ in May 2009, October 2012, and September 2013.  The Veteran has not alleged that he has functional impairment of the lower extremities due to reflex loss.  The medical evidence demonstrates gait problems, whether slow, broad based, or antalgic, regardless of the reflex findings throughout the period on appeal.  Additionally, the ratings criteria for sciatic nerve impairment do not mention reflex loss.  See 38 C.F.R. § 4.124a, DCs 8520, 8620, 8720.  Given that this is one of the components for rating peripheral neurological disorders, the Board finds that the reflex findings are analogous to "mild" incomplete paralysis of the sciatic nerve.  

The remaining area of functional impairment used to rate peripheral neurological disabilities is pain.  The ratings assigned under the General Ratings Formula for Diseases and Injuries of the Spine include symptoms such as pain, whether or not it radiates.  38 C.F.R. § 4.71a, DCs 5235-5243, at note (1); see also 38 C.F.R. § 4.40-4.71 (2013) (generally describing the manner in which musculoskeletal ratings should be assigned including many discussions of pain and painful motion).  The Board acknowledges that there have been numerous notations of pain in the record, including radiating and shooting pains to the hips and lower extremities.  In light of the fact that both musculoskeletal and neurological disability regulations deal with the same symptom, pain, they overlap and the regulation that provides for avoidance of pyramiding is applicable.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.  Moreover, the General Ratings Formula for Diseases and Injuries of the Spine acknowledges this overlap by addressing radiating pain, which extends beyond the site of the primary disability to other locations in the body.  In the absence of a separately diagnosed disorder of the peripheral nerves, the Board finds that the Veteran's pain is incorporated into the disability rating for lumbar spine spondylosis with osteophytes.  The Board concludes that the complaints of pain, radiating to the hips and lower extremities, may not be used to award separately compensable ratings for objective neurological abnormalities as a manifestation of service-connected lumbar spine lumbar spine spondylosis with osteophytes.  

In sum, the preponderance of the evidence demonstrates that the Veteran has objective neurological abnormalities that are analogous to no more than "mild" incomplete paralysis of either lower extremity.  The Veteran does not functional impairment in two of the five areas of peripheral nerve function, trophic changes and pain, as a result of objective neurological abnormalities associated with lumbar spine spondylosis with osteophytes.  The Board has found that the Veteran has "mild" impairment in two of the five areas of peripheral nerve function, reflex and sensory function.  The Board has found "moderate" impairment in motor function.  The bulk of the neurological impairment is "mild" or less severe; therefore, the Board finds that the lumbar spine spondylosis with osteophytes has manifested in objective neurological abnormalities analogous to no more than "mild" incomplete paralysis of the sciatic nerves at any time during the period on appeal.  See 38 C.F.R. § 4.124a.  Separate 10 percent ratings for each lower extremity due to objective neurological abnormality due to lumbar spine spondylosis with osteophytes would be warranted on a schedular basis.  38 C.F.R. § 4.71a, DC 5243.  

The Board has concluded that a 40 percent rating would be warranted for symptoms analogous to favorable ankylosis under the General Ratings Formula for Diseases and Injuries of the Spine and that separate 10 percent ratings would be warranted for "mild" incomplete paralysis of each lower extremity as associated objective neurological abnormalities.  On that basis, the Veteran would receive a 50 percent combined rating even considering the bilateral factor.  See 38 C.F.R. §§ 4.25, 4.26 (2013).  A 60 percent rating is currently in effect.  The Board concludes that a schedular rating in excess of 60 percent for lumbar spine spondylosis with osteophytes is not warranted.  As the lumbar spine spondylosis with osteophytes and associated neurological abnormalities combine to only 50 percent, the criteria for a rating greater than 60 percent for are not met for any period.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.25. 

The Board has considered the possibility of staged ratings.  See Hart, 21 Vet. App. at 511; however, the Board concludes that the criteria for a rating in excess of 60 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

Additional Considerations

In a November 2013 informal hearing presentation, the Veteran's representative argues that referral for an extraschedular rating is warranted.  Considering whether such extraschedular referral is warranted, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The Board finds that, in this case, the schedular ratings for the Veteran's lumbar spine spondylosis with osteophytes and separate ratings for associated neurological abnormalities of the lower extremities are adequate to rate the disabilities.  The ratings schedule anticipates a variety of effects of lumbar spine disabilities, including incapacitating episodes, orthopedic manifestations, such as limited motion, muscle spasm, tenderness, abnormal spinal contour, guarding, abnormal gait and vertebral body fracture, and neurologic manifestations, such as motor function, trophic changes, sensory disturbance, reflex loss, and pain, while adjusting the level of compensation for musculoskeletal ratings for additional functional impairment due to painful motion, abnormal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing.  See Deluca at 207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The schedular rating criteria also provide for separate ratings for neurological disabilities associated with the back disability.  Such schedular criteria include motor function, trophic changes, sensory disturbance, reflex loss, and pain (and whether constant).

The Veteran has also been in receipt of a total disability rating due to this service-connected disability on a schedular basis since February 1998.  He has not been employed, nor sought employment, at any time during the period on appeal.  As a result, the Veteran describes disability related disruptions in his activities of daily living, including dressing, bathing, and toileting.  The Veteran has also reported that he has trouble sleeping because pain keeps him awake.  The Veteran is entirely competent to report disrupted sleep, but he has not identified the functional effect on his daily living that the sleep disruption causes.  The functional effects of which the Veteran complains are due to exactly those factors, particularly painful motion, that were considered at length in determining the appropriate schedular rating above.  The Veteran's complaints of painful motion also include functional limitations due to nonservice-connected disabilities, particularly in his neck and knees.  The Board finds that the Veteran's symptomatology is clearly anticipated by the ratings schedule.  

The Board also finds that the ratings schedule describes reasonably the disability level attributable to the lumbar spine spondylosis with osteophytes.  The Veteran's assigned schedular rating is high, 60 percent.  The Board emphasizes that the degree of disabilities specified are generally considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A 60 percent schedular rating indicates that the Veteran would be unable to work a majority of the time, which is consistent with the high level of disability assigned by the ratings schedule.  Despite the Veteran's overreporting of pain and limited motion based on nonservice-connected disabilities, the record shows that the Veteran continues to live independently, drive, and even work in his yard.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating in excess of 60 percent for lumbar spine spondylosis with osteophytes and associated neurological disorders is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


